Citation Nr: 0637144	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-27 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for VA death benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, wherein the RO informed the appellant 
that they had denied her claim.  

In March 2005, the Board remanded the appellant's claim to 
the RO for additional development.  The requested development 
has been completed and the case is ready for final appellate 
review.  

In October 2006, the appellant testified before the 
undersigned Veterans Law Judge at the Board in Washington, 
D.C.  A copy of the hearing transcript has been associated 
with the claims file. 



FINDINGS OF FACT

1.  The veteran and the appellant were married in July 1981.

2.  The veteran and the appellant were divorced in January 
1993.

3.  The veteran died on July [redacted], 1993.

4.  At the time of his death, the appellant was not the 
veteran's legal spouse.



CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the surviving spouse of the veteran for purposes of VA death 
benefits.  38 U.S.C.A. §§ 101(3), 101(15), 103, 1102, 1541 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.3, 3.50, 3.55 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, include an enhanced duty on the part of VA to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim and for VA benefits, and to assist 
claimants in the development of their claims.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the VCAA is not applicable to 
cases, such as this one, in which the law, rather than the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

VA's General Counsel has, similarly held that under 38 
U.S.C.A. § 5103(a), VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit. The 
General Counsel has held with regard to 38 U.S.C.A. § 5103A, 
that VA is not required to assist a claimant in developing 
evidence to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59,989 (2004).

In the instant case the facts are not in dispute.  As 
discussed below, the law is dispositive.  Therefore, VA has 
no further duty to notify the appellant of the evidence 
needed to substantiate her claim, or to assist her in 
obtaining additional evidence, as no reasonable possibility 
exists that further assistance would aid the appellant in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim); see also 38 
C.F.R. § 3.159 (2006) (VCAA implementing regulation which 
states, in pertinent part, that "[c]ircumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to:  (1) The 
claimant's ineligibility for the benefit sought because 
of...lack of legal eligibility;...(3) An application requesting 
a benefit to which the claimant is not entitled as a matter 
of law."

II.  Pertinent Law and Regulations

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2006).  
Dependency and indemnity compensation (DIC) is a payment made 
by VA to a surviving spouse, child or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 2002); 
38 C.F.R. § 3.5(a)(1) (2006).

A "surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of Section 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and: (1), who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2), has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50.

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued. 
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 
38 C.F.R. § 3.53(a) (2006).

In the absence of conflicting information, proof of marriage, 
together with the appellant's certified statement concerning 
the date, place, and circumstances of dissolution of any 
prior marriage may be accepted as establishing a valid 
marriage, provided that such facts, if they were to be 
corroborated by record evidence, could warrant acceptance of 
the marriage as valid.  Where necessary to a determination 
because of conflicting information or protest by a party 
having an interest therein, proof of termination of a prior 
marriage will be shown by proof of death, of a certified copy 
or a certified abstract of final decree of divorce or 
annulment specifically reciting the effects of the decree.  
See 38 C.F.R. § 3.205(b) (2006).

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby. In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  See 38 
C.F.R. § 3.206 (2006).

III.  Analysis

The appellant seeks VA survivor benefits based upon her 
claimed status of "surviving spouse" of the veteran.  The 
appellant maintains, and has testified, that because she had 
remained in contact with the veteran after their divorce in 
1993, and had not remarried, she should be considered his 
"surviving spouse" and awarded survivor benefits on that 
basis.

The evidence demonstrates that the appellant and the veteran 
were married in July 1981.  The appellant does not contend, 
nor does the record indicate, that she and the veteran 
remarried after their divorce in January 1993.  At the time 
of his death in July 1993, it was recorded that the veteran 
was divorced, and no surviving spouse was indicated on the 
death certificate.  The appellant has not disputed that she 
was divorced from the veteran at the time of his death, nor 
has she disputed the validity of the divorce decree.  See 38 
C.F.R. § 3.206.  The evidence thus clearly documents that she 
was not the veteran's legal spouse for VA purposes at the 
time of his death in July 1993, and she does not meet the 
definition of a surviving spouse under the provisions of 38 
C.F.R. § 3.50.

Moreover, the appellant has offered no allegations, nor is 
there any evidence, that she had either remarried the veteran 
at common-law or by ceremony, or that a marriage between them 
should be deemed valid, subsequent to her divorce from the 
veteran in January 1993.  Thus, the provisions of 38 C.F.R. § 
3.52 are also inapplicable to this case.

The record clearly reflects that the appellant was not the 
veteran's spouse for VA purposes at the time of his death in 
July 1993.  While the Board has sympathetically considered 
her contentions concerning the circumstances that led to her 
separation from the veteran, applicable laws and regulations 
require that the parties be lawfully married at the time of a 
veteran's death for the appellant to be considered a 
surviving spouse.

For all the foregoing reasons, the Board must conclude that 
the criteria for recognition of the appellant as the 
surviving spouse for VA death benefits purposes have not been 
met.  The claim must thus be denied due to the lack of 
entitlement under VA law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Recognition of the appellant as the legal surviving spouse of 
the veteran for VA death benefits purposes is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


